Exhibit 10.1

SEVENTEENTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Seventeenth Amendment to Employment Agreement is made and entered into
effective as of the 1st day of January, 2016, by and between WATSCO, INC., a
Florida corporation (hereinafter called the “Company”), and ALBERT H. NAHMAD
(hereinafter called the “Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 31, 1996 (the “Employment Agreement”) pursuant to which
the Employee renders certain services to the Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors amended
the Employment Agreement effective as of January 1, 2001, January 1, 2002,
January 1, 2003, January 1, 2004, January 1, 2005, January 1, 2006, January 1,
2007, January 1, 2008, December 10, 2008, January 1, 2009, January 1, 2010,
January 1, 2011, January 1, 2012, January 1, 2013, January 1, 2014 and January
1, 2015; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined to decrease the Employee’s Base Salary from $1,100,000 to $825,000,
effective as of January 15, 2016; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined to increase the Employee’s use of the Company’s airplane for personal
purposes for up to fifty (50) hours during the calendar year 2016. The Company
shall pay all fuel and operational costs incident thereto. The value of the
Employee’s usage of the Company’s airplane shall be treated as compensation for
tax purposes; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has set
the targets for the long-term performance based compensation payable by the
Company to the Employee for the year 2016; and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement and Exhibit A-1 to the Employment Agreement to specify the long-term
performance based compensation payable by the Company to the Employee for the
calendar year 2016 shall not exceed $20 million.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Seventeenth Amendment, and other good and valuable consideration, the
parties to this Seventeenth Amendment agree as follows:

1. All capitalized terms in this Seventeenth Amendment shall have the same
meaning as in the Employment Agreement, unless otherwise specified.

2. The Employment Agreement is hereby amended by replacing “Exhibit A-1 — 2015
Performance Goals and Long-term Performance Based Compensation” with the
attached “Exhibit A-1 — 2016 Performance Goals and Long-term Performance Based
Compensation” thereto.

3. All other terms and conditions of the Employment Agreement shall remain the
same.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Seventeenth Amendment to be
duly executed effective as of the day and year first above written.

 

COMPANY: WATSCO, INC. By:  

/s/ Barry S. Logan

  Barry S. Logan, Senior Vice President EMPLOYEE:

/s/ Albert H. Nahmad

Albert H. Nahmad



--------------------------------------------------------------------------------

EXHIBIT A-1

2016 Performance Goals and Long-Term Performance Based Compensation

 

I.       Formula

   A.     Earnings Per Share    Amount of Long-term
Performance
Based Compensation  

For each $.01 increase

   $ 91,350   

B.     Increase in Common Stock Price

  

(i) If the closing price of a share of Common Stock on 12/31/16 does not exceed
$117.13

   $ 0   

(ii) If the closing price of a share of Common Stock on 12/31/16 exceeds $117.13
but does not equal or exceed $140.56, for each $0.01 increase in per share price
of a share of Common Stock above $117.13

   $ 1,680   

(iii) If the closing price of a share of Common Stock on 12/31/16 equals or
exceeds $140.56, for each $0.01 increase in per share price of a share of Common
Stock above $117.13

   $ 2,520   

 

II. Method of Payment

Subject to a cap of $20 million, the Long-term Performance Based Compensation
determined for 2016 under the formula in Section I (the “Long-term Performance
Based Compensation Amount”) shall be paid in the form of the Company’s grant of
a number of restricted shares of Class B Common Stock of the Company (the
“Shares”) equal to the amount determined by dividing (x) the Long-term
Performance Based Compensation Amount by (y) the closing price for the Class B
Common Stock of the Company on the New York Stock Exchange as of the close of
trading on December 31, 2016. The value of any fractional shares shall be paid
in cash. The restrictions on the Shares shall lapse on the first to occur of
(i) October 15, 2026, (ii) termination of the Executive’s employment with the
Company by reason of Executive’s disability or death, (iii) the Executive’s
termination of employment with the Company for Good Reason, (iv) the Company’s
termination of Executive’s employment without Cause, or (v) the occurrence of a
Change in Control of the Company (“Good Reason,” “Cause,” and “Change in
Control” to be defined in a manner consistent with the most recent grant of
Restricted Stock by the Company to the Executive).



--------------------------------------------------------------------------------

III. Incentive Compensation Plan

The long-term performance based award and method of payment specified above (the
“Award”) are being made by the Compensation Committee as performance awards of
restricted stock pursuant to Section 8 of the Company’s 2014 Incentive
Compensation Plan or any successor plan (the “Incentive Plan”) and are subject
to the limitations contained in Section 5(b)(ii) of the Incentive Plan. The
Award is intended to qualify as “performance based compensation” under Section
162(m) of the Internal Revenue Code.

 

Dated: Effective as of January 1, 2016      

/s/ Denise Dickins

      Denise Dickins, Chairman       Compensation Committee       Acknowledged
and Accepted:      

/s/ Albert H. Nahmad

      Albert H. Nahmad